


110 HR 3348 IH: United Nations Economic and Social

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3348
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Wamp (for
			 himself, Mr. McCotter,
			 Ms. Ros-Lehtinen,
			 Mr. Garrett of New Jersey, and
			 Mr. Stearns) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To require the Secretary of State to withhold from the
		  United States contribution to the regularly assessed biennial budget of the
		  United Nations an amount that is equal to the percentage of such contribution
		  that the Secretary determines would be allocated by the United Nations to
		  support the United Nations Economic and Social Council (ECOSOC) until such time
		  as the United Nations and ECOSOC have withdrawn consultative status for all
		  organizations with any affiliations to terrorist
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 United Nations Economic and Social
			 Council Accountability Act of 2007.
		2.FindingsCongress finds the following:
			(1)In 1995, the United Nations Economic and
			 Social Council (ECOSOC) provided special consultative status to the Saudi-based
			 International Islamic Relief Organization (IIRO).
			(2)The United States
			 Secretary of the Treasury has placed the Philippine and Indonesian branch
			 offices of IIRO on the list of Specially Designated Global Terrorists under
			 Executive Order 13224 (66 Fed. Reg. 186; relating to blocking property and
			 prohibiting transactions with persons who commit, threaten to commit, or
			 support terrorism) for assisting in fundraising activities for Al-Qaida and
			 affiliated terrorist groups.
			(3)The United Nations Security Council added
			 the Philippine and Indonesian branch offices of IIRO to the list of entities
			 belonging to or associated with Al-Qaida.
			3.Sense of
			 CongressIt is the sense of
			 Congress that the United Nations—
			(1)should ensure that the United Nations
			 Economic and Social Council (ECOSOC) thoroughly investigate organizations and
			 their potential affiliations to terrorist organizations before providing
			 special consultative status to such organizations; and
			(2)should ensure that
			 ECOSOC immediately withdraw consultative status for organizations with any
			 affiliations to terrorist organizations, as identified by either the United
			 Nations or the United States Department of the Treasury.
			4.Withholding
			 funding for the United Nations Economic and Social CouncilThe Secretary of State shall withhold from
			 the United States contribution to the regularly assessed biennial budget of the
			 United Nations an amount that is equal to the percentage of such contribution
			 that the Secretary determines would be allocated by the United Nations to
			 support the United Nations Economic and Social Council (ECOSOC) until such time
			 as the Secretary certifies to Congress that the United Nations and ECOSOC have
			 withdrawn consultative status for all organizations with any affiliations to
			 terrorist organizations, as identified by either the United Nations or the
			 United States Department of the Treasury.
		
